Orixión disidente del
Juez Asociado Sk. MaoLeaky.
No pudiendo estar conforme con la mayoría del Tribunal respecto á los principios legales que rigen esta causa, disiento respetuosamente de la sentencia dictada en la *51misma, y presento lo siguiente como mi voto particular.
Haré primeramente nn breve bosquejo de los. lieelios consignados en los autos.
Esta demanda fué entablada ante el Tribunal de Distri-to de Mayagiiez, por Tomás Vélez y Vélez contra Bernardo Camaclio y Sergio Berenguer y Acosta; y se dictó sen-tencia en la misma, á favor del demandante, el lo. de Abril de 1903. El demandado Berenguer no compareció'ante el Tribunal inferior, ni ante este Tribunal. El demandado Camaclio contestó á las pretensiones del demandante, y al resultar la sentencia en su contra, apeló para ante esta Corte.
Los autos fueron presentados aquí en dos de Diciembre de 1903, y después de los procedimientos usuales, la cau-sa fué sometida á la consideración del Tribunal, sin infor-me oral, el 25 de Noviembre de 1904. El abogado del ape-lante Camacho, presentó un alegato escrito en maquini-11a; pero ningún abogado compareció ni presentó alegato alguno á nombre del apelado-.' En el Tribunal inferior, la causa fué decidida por una mayoría de dos contra uno, formulándose por el Juez especial un voto particular á favor de Camaclio, á que hace referencia su abogado, y que forma parte del alegato de este último.
' Los hechos en que está basado este litigio, pueden rela-tarse por su orden cronológico, como sigue: •
En 15 de Marzo de 1901, Sergio Berenguer expidió un pagaré por $500, á favor de Bernardo Camacho, y paga-dero el 31 de Agosto del mismo año.
En 8 de Septiembre de 1901, Tomás Vélez compró á Sergio Berenguer una extensión de terreno de 100 cuer-das, sita en el barrio de Boquerón, por el precio de $200, oro Americano, pagando $100 al contado, y dejando $100 sin pagar. Al efectuarse la venta, no se otorgó por las partes escritura pública, sino solamente un contrato pri-vado de compra-venta; cuyo contrato consta en un docu-mento privado que no se halla unido á los autos.
*52El 15 de Enero de 1902, Yélez entabló demanda contra Berenguer, en el Juzgado Municipal de Cabo-Boj o, tra-tando de obligar á dicho Berenguer, á que le otorgara es-critura de traspaso de dicha extensión de terreno. En este asunto el Juzgado Municipal dictó sentencia en lo. de Febrero del mismo año, requiriendo al demandado para que otorgara la escritura de traspaso dentro de un tér-mino fijado, al efectuarse el pago de los $100, saldo del precio de compra, que Yélez había reconocido como debi-do y no pagado.
En 10 de Febrero de 1902, Camacho entabló demanda ejecutiya contra Berenguer, con motivo del pagaré de $500, y el 7 de Marzo embargó la extensión de terreno mencionada en la presente, de cuyo embargo se hizo una anotación preventiva en el Registro de la Propiedad el .14 del mismo mes.
.Mientras tanto, la causa de Yélez contra Berenguer, para obligar á éste á otorgar á aquél la escritura (de tras-paso), había sido apelada, y en 23 de Mayo de 1902, el Tribunal de Distrito de Mayagüez confirmó la sentencia.
El 18 de Agosto de 1902, con motivo de la rebeldía de Berenguer, y de su omisión de cumplir con la sentencia del Tribunal, mediante el otorgamiento de la escritura de traspaso,-el Juez Municipal de Cabo-Rojo hizo el traspa-so del predio de terreno á Yélez, por $200, y recibió la mi-tad restante del precio de compra, depositado en el Juz-gado, y otorgó la escritura de traspaso (ó traslación de dominio), en cumplimiento de la sentencia dictada.
En 28 de Agosto de 1902, se entabló esta demanda, que es de tercería de dominio de dicho predio de terreno, de cien cuerdas, suplicándose en la petición que se declare que el terreno y sus frutos pertenecen al demandante, y deben quedar á su libre disposición; que se alce el embargo referido, y que se disponga que se cáneele la anotación preventiva que del misino se había hecho en el Registro de la Propiedad.
*53El demandado Berenguer no compareció ante el Tribunal de Distrito, y fue declarado en rebeldía. Oamacbo compareció, y en su contestación suplicó que se desestima-se la demanda, y que se dictase por el Tribunal una orden, alzando la suspensión del procedimiento de apremio se-guido contra Berenguer, con imposición de las costas, etc.
Los documentos antedichos, á saber:
(a) Una copia certificadla de la 'sentencia dictada por el Juzgado Municipal de Cabo-Rogo, on lo. de Febrero de 1902;
(1)) Un certificado del Registrador de la Propiedad de San Germán, conteniendo la anotación preventiva, del embargo, y la inscrip-ción de la escritura de venta otoi'gada á Yélez, por el Juez Municipal ; y también,
(e) Una copia certificada de la sentencia dictada -por el Tribunal de Distrito de M-ayagiiez ,confirmando la del Juzgado Municipal de Cabo-Rojo;
fueron debidamente presentados como pruebas, por las respectivas partes, y los hechos demostrados por los mis-mos, no fueron disputados.
Se señaló, día para la vista, y el lo. de Abril de 1903, se vió y decidió la causa á favor del demandante, por mayo-ría de votos, y se redactó y dictó, en debida forma, la sen-tencia.
Dicha sentencia es como sigue:
“En la ciudad ele M'a-yagñez á, primero de Abril de 1902. . Yisto en juicio oral y público este pleito -civil seguido entre partes de la una corno demandante, Don Tomás Vélez y Yélez, propietario, vecino cP Cabo-Rojo, representado y defendido por el Letrado Don José de Diego, y como demandados, Don Bernardo Gamacho, vecino 'de esta ciu-dad defendido por el Abogado Don Francisco Pelegrí, y Don Sergio Berenguer y Acosta, industrial, vecino de Cabo-Rojo, en rebeldía on estos autos, sobre tercería de dominio de un cuerpo de terreno á pas-to. — lo.—’Resultando: que el ocho de -Septiembre de mil novecientos uno, Don Tomás Yélez y Yélez compró ú Don Sergio Berenguer y Acosta, en la suma de doscientos pesos oro, -c-ien cuerdas de terreno radicadas en el barrio de Boquerón de 'dicho término Municipal, co-lindantes por el Norte con el Salitral perteneciente á Don Alberto did *54Toro; por el Este con la finca ele la Sucesión ele Don Federico Yélez; por el Snd con -terrenos -ele Don Rafael Bl-anes y por el Oeste con terre-nos de Don Carlos Bofrey Palmer; y por no haberle otorgado la es-critura pública demandó ante el Juzgado Municipal de Cabo-Rojo, Yélez á. Berenguer, para que así lo hiciera, el quince de Enero .de mil novecientos dos. — Y seguido el juicio -por sus tramites, elido sentencia el Tribunal Municipal el primero de Febrero 'del propio año, conde-nando al demandado á que otorgase en el término que se le fijó, el do-cumento público referente -al contrato de compra-venta 'de terreno entre ellos celebrado, mediante la entrega por el demandante de los cien pesos oro que tenía en su poder como resto de los doscientos pesos e.n que se verificó la enajenación del inmueble; y cuyo’ fallo fue con-firmado, con las costas por esta Corte -de Distrito el veinte y tres de Mayo de aquel año. — 2o. Resultando: que Don Bernardo Oaanacho en diligencias preparatorias de ejecución contra Don 'Sergio Beren-guer, solicitó embargo preventivo sobre'cien cuerdas de terreno radi-cadas en el barrio de Boquerón, que pertenecían á su deudor, el Sr. Berenguer, y pidió (pie se tomase «notación preventiva del embargo en el Registro .de la Propiedad de San Germán, coano así se hizo el ca-torce ele Marzo del próximo pasado año. — .3o.—Resultando: que el diez y ocho de Agosto del propio año mil -novecientos -dos, el Juez Municipal de Cabo-Rojo Don Tomás Marini y Ramírez, en rebeldía Don Sergio Berenguer y Acos-ta, vendió la finca aludida á Don Tomás Yé-lez y Yélez, por el precio .ele -doscientos dollars, de los cuales -ciento tenía recibidos el Señor Berenguer según aparecía de los autos de juicio verbal, y los cien dollars restantes los .consignaba en poder del Juez el -comprador, todo lo cual se verificaba en cumplimiento de las sentencias dictadas por los Tribunales. — 4o.—Resultando: que funda-do en lo expuesto, Don Tomás Yélez y Yélez, citando lo.s -artículos 348, 349 y 353 y .siguientes, 1450 y 2215 .del .Código Civil, las sentencias del Tribunal Supremo de España, de 13 de Abril de 1880, y 11 de Marzo de 1884 los artículos 920 y concordantes, 1533 y 1541 de la Ley de Enjuiciamiento Civil y la Regla 63 de la Orden No. 118, serie de 1899, solicitó que en definitiva, previos, los debidos trámites, se de-clarase sin. lugar la tercería de .dominio interpuesta, y en su conse-cuencia, que los bienes y sus frutos recolectados y pendientes pertene-cen al .demandante, y .deben quedar á su libre .disposición alzándose el embargo referido, y disponiéndose que se cancele en el Registro de la Propiedad la anotación eorrespondinte. — 5o.—Resultando: que Don Bernardo Camacho .pidió que se desestimase la. demanda de tercería, declarándose sin lugar, absolviéndose de la-misma, y mandando que *55se alzase la suspensión del procedimiento de apremio seguido contra Don Sergio Berenguer, con imposición de las costas, al tercerista Don Tomás .Vélez y Vélez, á Don Sergio Berenguer, en el caso cíe tpie impugnara la contestación, y para ello alegó que el día 15 de Mar-zo de mil novecientos uno, Don Sergio Berenguer otorgó á favor de Don Bernardo Oamacho un documento privado en que confesaba de-berle la cantidad de 500 .dollars, y prometía pagárselos en 31 de Agos-to del mismo año, cosa que no cumplió, sino que anduvo en tratos con Don Tomás Vélez y V.élez, para venderle una finca de cien cuerdas, únicos bienes inmuebles que poseía, y con cuya enagenaeión se hubie-ra quedado insolvente con perjuicio de su acreedor, Don Bernardo Camacho ; pero por temor quizás, Berenguer, á las responsabilidades en que pudiera incurrir, no otorgó escritura de venta de sus cien cuerdas de terrenos á Don Tomás Vélez y Vélez, permitiendo que éste le de-mandara, y coadyuvó así á que el Tribunal le condenara á otorgar escritura de venta de .dicho terreno, la cpie aparece haberse otorgado de oficio el día 18 de Agosto último; mas al tener conocimiento Don Bernardo Camacho de las negociaciones de Vélez con Berenguer, de-terminó gestionar el cobro de su crédito por la vía judicial, y al efec-to preparó ejecución, y despachada esta se embargaron á su instancia, las cien cuerdas de terreno radicadas en el barrio de Boquerón del término de Cabo-Rojo que pertenecen á su deudor, el señor Berenguer anotándose en el Registro de la Propiedad .de San Germán, el 14 de Marzo de este año el embargo practicado so-bre las citadas cien cuerdas de terreno que pertenecían á Sergio Berenguer, y estaban inscritas á su nombre en el Registro; y cinco meses después, ó sea el día 22 de Agosto próximo pasado, se inscribió á favor de Don Tomás Vélez, sin perjuicio de la referida anotación preventiva, la escritura de las íumitm cien metths de terreno, citando como puntos de m derecho el No. 2o. del Artículo 42 ele la Ley Hipotecaria, los artículos 23, 25 y 43 del propio Cuerpo legal; los artículos 606 y 1280 del antiguo Código Civil, jK á más el artículo 71 de dicha Ley Hipotecaria. — 6o. Resultando: que señalado día para una comparecencia, después de haber sido acusada la rebeldía á Don Sergio Berenguer, y de habér-sele notificado personalmente, las partes propusieron las pruebas que estimaron procedente á su derecho, la cual admitió el Tribunal 7o. Resultando: que se trajo á este pleito certificación de la sentencia .dictada el lo. de Febrero del pasado en el Juzgado Municipal do Cabo-Rojo, certificación del Registro de la Propiedad de San Germán én que aparece, la anotación del embargo pedido por Don Bernardo Oa,macho, y la inscripción á .favor-de Don 'Tomás Vélez y Vé-*56lez cío la escritura de venta que le hizo el Juez Municipal de dielio pueblo en rebeldía de Don Sergio Berenguer y Acosta; y se-ñalado día para el juicio oral, los Letrados de las partes alegaron lo que creyeron oportuno, .trayéndose luego para mejor proveer certi-ficación de la sentencia dictada por este Tribunal en el juicio seguido por Don Tomás Yélez y Yélez contra Don Sergio Berenguer y Acosta, sobre otorgamiento 'de escritura pública, y se votó luego la sentencia que recayó por mayoría. — 8o.—.Resultando: que en el presente juicio se han cumplido tenias las prescripciones de la ley. — Yisto, siendo Juez Instructor para la redacción de esta sentencia el Señor Juez Presi-dente Don Arturo Aponte y Rodríguez. — lo.—Considerando: que siendo las anotaciones preventivas amos asientos que se. hacen en el Registro de la, Propiedad para asegurar provisionalmente un derecho en los casos y con las formalidades que determina el artículo 42 de la Ley Hipotecaria y 91 y 92 de su Reglamento Orgánico, claro es, que si entre esos casois se encuentra el que con arreglo á derecho obtuviera á su favor mandamiento .de embargo que se haya hecho efectivo en bienes raíces del 'deudor, se desprende natural y lógica-mente que es condición para que. surta efecto legal, que los bienes sobre que se. constituya la anotación, no sean de un tercero, como lo' es en este pleito Don Tomás Yélez y Yélez respecto á Don Sergio Berenguer y Don Bernardo Oamacbo, sino del deudor ¡mismo, para entonces gozar de preferencia, con relación á otros créditos contraí-dos con posterioridad á .dicha anotación.. — 2o.—.Considerando: qne Don Bernardo Camacbo solicitó embargo preventivo contra bienes de Don Sergio Berenguer, anotándose el constituido sobre cien cuerdas de tierra el 14 de Marzo del año próximo pasado en cuya época ya habían sido vendidas por Don Sergio Berenguer esas tierras á Dou Tomás Yélez, siendo objeto de reclamación judicial en dos distintas instancias, resolviéndose en ambas que otorgara el vendedor la es-critura al comprador, que lo es en este caso el tercerista,; sin que pueda afirmarse que faltó el requisito .de la escritura para el contrato, porque es bien sabido que la compra-venta como .consensual, se per-fecciona por el consentimiento de las partes en el precio y en la .cosa, y los preceptos legales que se refieren al otorgamiento de escrituras públicas para la trasmisión del 'dominio de cosas inmuebles, no varían •la naturaleza de dicho contrato, ni establecen una condición esencial del mismo, sino una forma en el interés público, independiente .de la voluntad' de los contratantes, que quedan en su consecuencia -recí-procamente obligados á prestarse el otorgamiento de la escritura pública, según sentencia del Tribunal -Supremo de España de 24 de *57Noviembre de 1894; esto aparte de que la demanda de Don Tomás Yélez contra Don Sergio Berenguer se entabló con anterioridad al embargo y con anterioridad también 'dictó el Juez Municipal la sen-tencia condenando val otorgamiento de la escritura, la cual no se eje-cutorió en virtud de la apelación deducida para ante esta Corte, (píe confirmó la del Juez inferior, y esas actuaciones tienen el carácter de documentos públicos, según el Artículo 1216 del Código Civil anti-guo, en relación ¡con el No. 7 del Artículo 595 del Código de Enjuicia-miento Civil. — 3o.'—Considerando: que según sentencias ¡del Tribunal Supremo de Puerto Rico, ide 1 ¡de Noviembre de 1892, y 26 de Fe-brero de este año, la anotación preventiva de un embargo, acordada por providencia judicial y dirigida únicamente á garantir las conse-cuencias ¡del juicio, no crea ni declara derecho alguno, ni altera tam-poco la naturaleza de la¡s obligaciones, ni puede convertir en real 6 hipotecaria la ¡acción que ¡carezca de este carácter, y no produce otros efetos que los ¡de que- el acreedor que la obtenga sea preferido, en cuanto á los bienes anotados solamente, á los que ¡tengan contra el mis-mo ¡deudor • otro crédito contraído con posterioridad á la anotación doctrina ésta que arranca ¡de la ¡recta interpretación dada al Artículo 44 de la legislación -hipotecaria. — 4o.—Considerando: que siendo personal el crédito de Don Bernardo Camacho y pudiemdo sólo tener pre-ferencia con respecto á otros acreedores de Don Sergio Berenguer, contraídos con posterioridad á la anotación (pie obtuvo, es evidente que en ese caso no se halla Don Tomás Yélez que adquirió el terreno embargado por Camacho-, con anterioridad, á título ¡de compra-venta, no habiendo hecho el Juez otra cosa que llenar la fórmula rituaria dd otorgamiento de la escritura que -no quiso espontáneamente otorgar el vendedor segfm el contrato ¡consensual celebrado, y de que era ese tí-tulo su consecuencia. — 5o.—-üotísideranclo, que apoyado Don Bernardo Camacho en los derechos que le otorga una anotación, sienta e:n el debate el principio de que es tercero con respecto á Don Tomás Yélez y á Don 'Sergio Berenguer, cuando por derecho hipotecario la teoría, del tercero se refiere á inscripciones ó anotaciones, con relación éstas últimas de los créditos posteriores al prkqer crédito personal anotado, según los artículos 23, 25 y 44 ¡de la Legislación Hipotecaria. — 6o.— Considerando: que las costas se impondrán siempre á la parte cuyas pretensiones se hubieran totalmente ¡desestimado, según la Regla 63 de la Orden General No. 118, serie de 1899. — Fallamos: que declaran-do con lugar la presente ¡demanda de tercería de dominio establecida por Don Tomás'Yélez contra Don Bernardo Oamacho y Don Sergio Berenguer, mandamos se alce el embargo trabado sobre las cien cuer-*58das de terreno embargadas por Don Bernardo Camacho, dejándolas á la libre disposición de Don Tomás Vélez y Vélez, y que se cancele la anotación preventiva, librándose el oportuno mandamiento por du-plicado al Registrador de la Propiedad 'de San Germán, condenando en costas á los demandados; y notifíquese en forma legal al demandado rebelde Don Sergio Berenguer. — Así por esta nuestra sentencia, defi-nitivamente juzgando, lo pronunciamos, mandamos y firmamos.”
Habiéndose dictado esta sentencia solamente por una mayoría de los Jueces del Tribunal, el Juez especial, 'que formó la minoría, formuló voto particular, el cual es co-mo sigue:
“En la cudad de Mayagüez, á primero de Abril 'de mil novecientos tres, el Juez'Asociado Suplente que suscribe: Vistos los autos sobre tercería de dominio seguidos por Don Tomás Vélez y Vélez-, como de-mandante, y Don Bernardo Camacho y Don Sergio Berenguer, como demandados, en rebeldía este último; formula su voto particular en la sentencia recaída en dicho pleito en los siguientes términos: Acep-tando los fundamentos de hecho del fallo qne precede, con excepción del primero y en su lugar, Resultando: que Don Tomás Vélez y Vélez demandó ante el Juzgarlo Municipal 'de Cabo-Rojo á Don Sergio Bo-rengner, pa-rfa que le otorgase escritura 'de cien cuerdas de terreno ra-dicadas en el barrio 'de Boquerón .de dicho término 'Municipal; y que afirmaba Vélez haberle vendido el 'demandado; y seguido el juicio por todos sus trámites dictó sentencia aquel Juzgado el día primero de Febrero 'de mil 'novecientos dos, condenando á Don Sergio Berenguer á que otorgase 'dicha escritura contra. .cuya sentencia interpuso éste recurso de apelación para .ante este Tribunal de Distrito, el que con-firmó aquélla, con fecha 23 de Mayo del mismo año. — 'Considerando: que no habiendo sido firme el fallo que condenó á. Berenguer á otor-gar la escritura de venta de la finca referida, y que admitida por con-siguiente la existencia del contrato, hasta el día 23 de Mayo 'de 1902, en que fué 'dictada la de esta -Corte de Distrito, que tiene carácter de ejecutoria, no ha podido ni puede afirmarse que dicha finca pertene-ciese á Vélez, quien basta esa. fecha sólo tuvo un derecho litigioso que no se hizo efectivo en tanto no íecayó declaración judicial firme sobre el mismo. — Considerando: que habiendo obtenido Don Bernardo Camacho embargo preventivo sobre la referida finca, en diligencias pre-paratorias de ejecución, seguidas contra Don .Sergio Berenguer, y ano-tado preventivamente su embargo en el Registro de la Propiedad de *59San Germán desde el día 34 de Marzo de 3902, es decir: con anterio-ridad á la sentencia de esta Corte de Distrito, dictada en aquel juicio verbal, es evidente que la finca embargada 'pertenecía aún á Beren-guer, y Ira podido legalmente ser embargada por Camacho como 'de la propiedad de aqdel. — Considerando: que el Código Civil, en el Artí-culo 3227 del reformado, y 3280 del antiguo, establece que los contra-tos que tienen por fin la creación, trasmisión, modificación ó extinción de los 'derechos reales sobre inmuebles deben' hacerse constar en escri-tura pública, de cuyos preceptos se deduce sin esfuerzo, que pana que la compra y venta referida pudiera ser eficaz, se necesitaba la existen-cia 'del documento público: por cuya razón sólo después de 'declarado el 'derecho por sentencia firme, pudo hacerlo valer eficazmente Yélez contra Camacho. — Considerando: que las costáis deben imponerse siempre á la parte'cuyas pretensiones sean totalmente desestimadas; lis mi voto que declarando sin lugar la demanda de tercería estable-cida por Don Tomás Yélez, se absuelva de la misma á los demandados con imposición de las costas al tercerista.”
Contra la referida sentencia dictada en sn contra, in-terpuso el demandado Camacho recurso de apelación para ante esta Corte, el díá’20 de Abril de 1903, y se elevaron los autos originales oportunamente á este Tribunal.
Al fundar diclio recurso de apelación, el abogado del apelante presenta las siguientes objeciones contra la sen-tencia dictada por el Tribunal de Distrito de Mayagüez, el primero de Abril de 1903.
Primero. — Que el contrato de venta estipulado entre Yélez y Berenguer, el 8 de Septiembre de 1901, era un do-cumento privado y no una escritura pública de venta, y que no puede surtir efecto alguno contra la reclamación del tercero, Don Bernardo Camacho. En apoyo de esto, cita el artículo 1195 del Código Civil Revisado, y el 27 de la Ley Hipotecaria.
Segundo. — Que siendo la venta del 18 de Septiembre de 1901, un contrato de traslación de dominio de un bien inmueble, debió hacerse constar en documento público, de acuerdo con el artículo 1247 del Código Civil Revisado, y con los preceptos de la Ley Hipotecaria.
*60Tercero. — Que aunque la anotación preventiva en el Registro de la Propiedad no convierte en real el derecho personal del acreedor, sin embargo estando constituidos igualmente por documentos privados los créditos del de-mandante y del demandado, que son el apelado y el ape-lante, respectivamente, y siendo el del apelante anterior en seis meses al del apelado, en tanto que por lo demás son iguales, debe prevalecer el documento más antiguo. Pues-to que el título de dominio poseído por Yélez, íué inscrito el 26 de Agosto de 3902, ó sea cinco meses después de la anotación preventiva, del embargo trabado por Camacho, dicho título no podía perjudicar los derechos de éste úl-timo.
Cuarto. — Que la venta efectuada el 38 de Septiembre de 3903, entre Berenguer y Yélez, debe considerarse co-mo fraudulenta y nula porque no se había depositado, por Berenguer, en efectivo, en un establecimiento banca rio ó en otro cualquiera á satisfacción de su acreedor Camacho, una suma suficiente para pagar él importe total de su obligación, ni había retenido en su poder bienes bastan-tes con que cubrir el importe de sus deudas. En apoyo de lo expuesto, el apelante hace referencia á la Orden Judicial de 6 de Marzo de 3899, y á la aclaratoria de 20 del mismo mes y año.
. Quinto. — Habiendo el apelado adquirido durante el li-tigio, un bien inmueble gravado, y habiéndosele notifica-do el gravámen, podrá solamente librar el bien de dicho gravamen, pagando la cantidad consignada en la anota-ción preventiva para principal, intereses y costas; y si no lo hiciere, se procederá á cancelar la inscripción de su dominio. Hasta el 23 de Mayo de 3902, en cuya fecha so confirmó por el Tribunal de Distrito de Mayagiiez, la sen-tencia dictada por el Juzgado Municipal, Yélez tenía so-bre la propiedad en cuestión, solamente un derecho con-tencioso, y éste no llegó á ser efectivo sino cuando en la *61feclia indicada se dictó por el Tribunal de Distrito, la re-solución judicial definitiva con respecto al misino,
Sexto. — El precepto de la Ley por el cual se determina 'que el derecho del que lia anotado un embargo, se puedo utilizar sólo contra los acreedores posteriores, alude in-dudablemente á los derechos nacidos después de la ano-tación, y no á los que, como el del apelante, sean anterio-res á la anotación — por lo tanto el embargo trabado jior el apelante, debe prevalecer sobre el traspaso' de dominio hecho á favor del apelado.
Séptimo. — La regla que dispone que las costas deben imponerse á aquella parte, cuyas pretensiones sean total-mente desestimadas, debe aplicarse al aqjelado, puesto que no puede haber nada más temerario que la demanda de tercería entablada por el mismo.
Estas proposiciones no las consideraré estrictamente por el orden en que han sido presentadas, sino por el or-den que parece lógico y natural.
En primer lugar se insiste en que la venta efectuada por Berenguer á Yélez debe considerarse como fraudu-lenta y nula; porque el primero había omitido constituir un depósito de dinero para cubrir la deuda, ó retener en su poder bienes suficientes.para pagar la misma, según lo exige la Orden Judicial de 6 de Marzo de 1899, y las en-miendas á la misma.
Hemos considerado anteriormente en varias causas— entre las que se encuentra la del Banco Español contra Bolívar et al., fallada en 23 de Mayo de 1904, — el efecto de esta Orden Judicial, y la hemos aplicado en todas sus partes; pero en el presente caso, no es aplicable dicha Or-den por no haberse jmesentado en el juicio prueba alguna que demuestre que Berenguer, no tenía otros bienes que los de que se trata en este pleito, suficientes para pagar no solamente esta deuda, sino cualesquiera otras eontraidás por él. Por correcta que sea la proposición legal, tal co-mo ha sido presentada por el apelante, no existiendo en *62los autos prueba alguna que la sostenga y la llaga aplica-ble al presente caso, no puede tener aquí efecto alguno en la revocación ele la sentencia.
En segundo lugar, si Vélez tiene derechos sobre la pro-piedad controvertida con exclusión absoluta de Oamacho, es con motivo de la demanda entablada por él contra Be-renguer, para que se le otorgase escritura de traslación de dominio de la propiedad, y el subsiguiente traspaso de esta propiedad efectuado por el Juez Municipal, de acuer-do con la sentencia dictada en la referida causa; y para determinar exactamente la preferencia dé derechos de que se trata entre las partes, se debe fijar la atención de las fechas en que se dedujo la demanda y en que se efectuó la- entrega del documento otorgado de acuerdo con la sen-tencia dictada; y en la fecha en que se hizo la anotación * preventiva del embargo en el Registro de la Propiedad. Eué el 8 dé Septiembre de 1901, que Veloz compró el pre-dio de terreno á Berenguer; y en 15 de Enero de 1902 de--dujo la demanda para compeler al otorgamiento de la es-critura de traspaso, dictándose sentencia por el Juzgado' Municipal el primero de Pobrero del mismo año, de con-formidad 'con la demanda de Vélez, cuya sentencia fue confirmada en apelación, el día veinte y tres del mes de Mayo; pero al establecer sil demanda, Vélez omitió exi-gir la anotación preventiva de la misma, en el Registro de ‘ la Propiedad; y en este último no constaba nada que de-mostrase cuáles eran los derechos que había adquirido so-bre el terreno, con anterioridad á la época en que Oama-cho presentó su demanda ejecutiva contra Berenguer, por el pagaré de quinientos dollars, trabando embargo de dicho terreno y haciéndolo inscribir por medio de una ano-tación preventiva en el Registro de la Propiedad, el ca-torce de Marzo de 1902, por lo que obtuvo prioridad en la inscripción, sobre Vélez, que procedió sin haber tomado anotación '.preventiva.
Si Vélez, al entablar su demanda contra Berenguer, pa*63ra obligar á éste á la entrega de la escritura pública, de acuerdo eon el documento privado que se babía otorgado anteriormente, y por el cual se le traspasó el terreno que-le liabía vendido Berenguer, bubiese beclio constar la ano-tación preventiva, diclia anotación indudablemente bu-biese’sido anterior 4 la del embargo trabado á solicitud de Camacho, y. sus derechos preferentes sobre el embargo hubieran sido asegurados; pero él omitió hacer esto, y por consiguiente la máxima de.Ley, que dice: “Las leyes fa-vorecen á los diligentes, y no á los que se duermen sobre sus derechos”, debe aplicarse á este caso. Broom’s Legal Maxims, 892; Black’s Law Dictionary, 1222..
La mera entrega por Vélez al Juez Municipal, del do-cumento privado, y la deducción de la demanda basada en dicho documento, para compeler al otorgamiento del tí-tulo de dominio, sin hacerse anotación preventiva en el Registro de la Propiedad, no puede servir de notificación á Camacho, ni privarle del beneficio de su embargo que se había trabado en debida forma y con la anotación corres-pondiente en el Registro de la Propiedad.
En tercer lugar, aparte de todo esto, después de haber examinado cuidadosamente los artículos 1195 y 1247 del Código Civil Revisado, los artículos 27, 44 y 71; y los pá-rrafos 1, 2, 3 y 4 del 42 de la Ley Hipotecaria, debemos llegar á la conclusión de que un traspaso de bienes raíces no puede efectuarse sólo por la entrega de un documento privado para la compra y venta de los mismos, sino que son necesarios el otorgamiento y la entrega de un docu-mento público, ó de una escritura de traslación de domi-nio, antes de que pueda producirse efecto legal alguno respecto de tercero con el traspaso de'dichos bienes; ó de que pueda conseguirse prioridad á favor del compra-dor sobre un embargo ya anotado en el Registro de la Pro-piedad, en la fecha en que el contrato privado se eleva á escritura pública.
Siendo esto claro y evidente en el sentido en que 3m in-*64terpreto la ley, los derechos de las respectivas partes, Velez y Camacho, con respecto al terreno controvertido, de-ben contarse y tomar efecto, en uno de los casos, desde la época en que Camacho hizo constar su anotación preven-tiva, es decir, desde el 17 de Marzo de 1902; y en el otro caso, desde la época en que Vélez recibió su escritura de traspaso definitivo, del Juez Municipal de Cabo-Rojo, y la hizo inscribir en el Registro de la Propiedad, es decir, desde el 38 de Agosto de 1902 ó sea inás de cinco meses después.
No es necesario considerar más detenidamente las otras cuestiones presentadas en la vista de esta causa, por ser los puntos alegados fundamentales y suficientes para ba-sar en ellos la decisión de toda la causa; y dicha decisión deberá tener por resultado la revocación de la sentencia dictada por la Corte inferior.
Siendo tal el estado de las cosas entre las partes, y de la ley aplicable al caso, Vélez debe tomar el título á la pro1 piedad que compró á Berenguer, con sujeción al derecho de retención que Camacho tiene sobre la misma, por vir-tud de su embargo; y antes de que su título pueda ser per-fecto, debe pagar la deuda asegurada que existe á favor de Camacho.
Puesto que éstas son mis ideas con respecto al asunto de que se trata en la causa que ante Nos pende, debe, se-gún mi convicción, revocarse la sentencia dictada por el Tribunal de Distrito de Mayagiiez, en lo. de Abril de 3903, y dictarse por dicho Tribunal otra, á favor de Camacho, según se ha indicado en la presente.